Fourth Court of Appeals
                                San Antonio, Texas
                                     December 5, 2018

                                   No. 04-18-00669-CV

                                  Sandra Ann ZARATE,
                                        Appellant

                                             v.

                                  Sergio Rene ZARATE,
                                         Appellee

              From the 365th Judicial District Court, Maverick County, Texas
                         Trial Court No. 04-10-20415-MCVAJA
                    Honorable Amado J. Abascal, III, Judge Presiding

                                         ORDER

      This appeal is DISMISSED. Appellee is awarded costs he incurred related to this appeal.

      It is so ORDERED on December 5, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court